Filed 10/21/20 In re E.T. CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has
not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                     DIVISION SEVEN


In re E.T., a Person Coming                                 B305481
Under the Juvenile Court Law.                               (Los Angeles County
                                                            Super. Ct.
                                                            No. 19LJJP00864A)

LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

NOELLE S.,

         Defendant and Appellant.


     APPEAL from an order of the Superior Court of Los
Angeles County, Michael C. Kelley, Judge. Affirmed.
     Tracy M. De Soto, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Mary C. Wickham, County Counsel, Kim Nemoy, Acting
Assistant County Counsel, and Navid Nakhjavani, Deputy
County Counsel, for Plaintiff and Respondent.

                   __________________________

      Noelle S. (Mother) challenges the juvenile court’s
jurisdiction findings under Welfare and Institutions Code1 section
300, subdivisions (a) and (b)(1), that Mother failed to protect 19-
month-old E.T. from A.T.’s (Father) domestic violence. Because
Father does not appeal from the jurisdiction findings, and Mother
does not challenge the jurisdiction findings against Father,
Mother’s appeal is nonjusticiable. We dismiss the appeal.

      FACTUAL AND PROCEDURAL BACKGROUND

A.     The Referral and Investigation
       In September 2019 Mother, Father, and then-14-month-old
E.T. lived with the maternal grandparents in the grandparents’
home. On September 16 the Los Angeles County Department of
Children and Family Services (Department) received a referral
alleging that on September 15 Mother and Father had a physical
altercation while E.T. was inside the home with the maternal
grandmother. The caller also reported Mother disclosed there
had been two prior domestic violence incidents between Mother
and Father.



1     Further statutory references are to the Welfare and
Institutions Code.




                                2
       Mother told the social worker that on September 15 she
and Father argued because she did not approve of Father taking
E.T. to the paternal grandmother’s home given that E.T. was
sick. When the maternal grandfather heard Father yelling, he
told Father to leave and threw his bag downstairs. When Father
walked out the front door, he knocked over a light in the front
yard. The maternal grandfather went outside and grabbed
Father by the shirt to push him off the property. Father tried to
break free, and the maternal grandfather fell to the ground.
When Mother saw the maternal grandfather fall, she ran and
jumped on Father’s back. Mother and Father tussled, and
Mother hit Father to get him off of her. The maternal
grandfather rose to his knees and grabbed Father from behind to
pull him off of Mother. Father bit Mother and the maternal
grandfather during the physical altercation. When the fighting
stopped, Mother, Father, and the maternal grandfather were able
to get up from the ground. E.T. was inside the home with the
maternal grandmother during the fight, except for a short time
when the maternal grandmother came outside with E.T. to go to
a neighbor’s house for help.
       The maternal grandfather disclosed that on a prior occasion
when Mother and Father had broken up, Father returned to the
home and broke Mother’s car window. Another time, Father
damaged Mother’s car radiator. Mother admitted to the social
worker Father broke her car window. She also acknowledged
someone had tampered with her car radiator, but she did not
have proof it was Father.
       Father told the social worker he and Mother argued
because he wanted to take E.T. to the paternal grandmother’s
home by bus, but he did not have cough medication for E.T. As




                                3
Father walked out the door, he accidently hit the maternal
grandmother with his backpack as he put it on his back. The
maternal grandfather then lunged at Father’s back, and Father
bent down to get him off. When the maternal grandfather fell to
the ground, Mother jumped on Father’s back. Mother and the
maternal grandfather tried to hold Father down on the ground,
but Father was able to get up and walk away. It was not Father’s
intention to “go as far as he did,” but the maternal grandfather
initiated the physical contact. Father stated he broke Mother’s
car window, but she broke his car window first when she kicked
it while they were driving in his car. Father did not plan on
continuing a relationship with Mother. If the Department
opened a case, he did not want to visit E.T.

B.     The Petition and Detention Hearing
       On December 6, 2019 the Department filed a petition on
behalf of E.T. Counts a-1 and b-1 of the petition alleged,
“[Mother and Father] have a history of engaging in violent
altercations in the child’s presence. On 9/15/2019, the father bit
the maternal grandfather, . . . inflicting a puncture wound to the
maternal grandfather’s hand. The mother intervened on behalf
of the maternal grandfather and the father scratched and bit the
mother’s arm. The mother sustained a bite mark and scratches
to the mother’s arm. The mother struck the father. On a prior
occasion, the father broke the windows of the mother’s car. On
prior occasions, the mother and father engaged in domestic
violence. The mother . . . failed to protect the child in that the
mother allowed the father to have unlimited access to the child.”
The petition further alleged Father was arrested for inflicting
corporal injury on a spouse or cohabitant, and Father’s domestic




                                 4
violence and Mother’s failure to protect E.T. placed E.T. at risk of
serious physical harm. At the December 9, 2019 detention
hearing, the juvenile court detained E.T. from Father and
released her to Mother.

C.     The Jurisdiction and Disposition Hearing
       At the March 4, 2020 jurisdiction and disposition hearing,
Mother’s counsel indicated she would proceed “by argument
based upon the reports.” Mother’s counsel argued the allegations
against Mother should be dismissed because E.T. was not present
during the September 15, 2019 incident or when Father broke
Mother’s car window; Mother was protective of E.T.; and there
was no current risk of serious harm to the child. Further, Mother
was engaged in services and was seeking a restraining order
against Father. The juvenile court asked Mother’s attorney to
address a 2018 incident described in a police report, which stated
Mother and Father had fought in the car, [and] Father “yanked
[Mother’s] purse, broke her fingernails. Her nails were bleeding.
He punched a tree out of anger.” Mother’s counsel responded,
“Your Honor, my client can testify to that. On that particular
date the police were called. It was an argument, she broke a nail,
and he did grab the phone. That was an incident of, technically,
domestic violence. She was not hurt at the time. Again, the child
was not present and she did not get involved in services.”
       After minor’s counsel argued the juvenile court should
sustain the petition, Mother’s counsel stated, “Your Honor, my
client says she wants to testify.” The juvenile court responded,
“Well, no, we’ve done this by argument and I have a full
understanding of the record and we’re now basically at rebuttal.”
Following argument from the Department’s counsel, Mother’s




                                 5
counsel said, “Your Honor, my client really wants to testify.” The
court replied, “I don’t think testimony is going to be helpful, and
I’m going to deny it. We have this scheduled. I gave you a full
opportunity to argue. You told me at the beginning of the
hearing you’re going to proceed by argument. The request for
testimony only occurred in the rebuttal phase where I was giving
minor’s counsel an opportunity to testify and this is not a closed
[sic] case. So I’m going to deny the mother’s request to testify.”
       The juvenile court found the allegations in counts a-1 and
b-1 of the petition were true as to Mother and Father. The court
declared E.T. a dependent of the court under section 300,
subdivisions (a) and (b)(1). The court removed E.T. from Father’s
physical custody and placed her in Mother’s home under the
Department’s supervision. Mother could not monitor Father’s
visits or be present during his visits. The court granted Mother a
temporary restraining order against Father and scheduled a
hearing on Mother’s request for a permanent restraining order
for March 25, 2020. The court ordered Mother to attend
parenting classes, a support group for victims of domestic
violence, and individual counseling with a licensed therapist to
address case issues, including domestic violence and parenting.
       Mother timely appealed.

                         DISCUSSION

       The Department contends Mother’s appeal is not justiciable
because Father has not appealed the juvenile court’s assumption
of jurisdiction over E.T., and therefore we cannot grant effective
relief because the juvenile court will have jurisdiction regardless
of how we decide Mother’s appeal. Mother contends we can grant




                                 6
effective relief because the juvenile court’s finding that Mother is
an offending parent “could be prejudicial and impact both the
current and future dependency proceedings.” However, Mother
does not challenge the court’s disposition order and fails to point
to any specific prejudice she would suffer if we dismiss her
appeal. Mother’s appeal is therefore nonjusticiable.
       “‘When a dependency petition alleges multiple grounds for
its assertion that a minor comes within the dependency court’s
jurisdiction, a reviewing court can affirm the juvenile court’s
finding of jurisdiction over the minor if any one of the statutory
bases for jurisdiction that are enumerated in the petition is
supported by substantial evidence. In such a case, the reviewing
court need not consider whether any or all of the other alleged
statutory grounds for jurisdiction are supported by the evidence.’”
(In re I.J. (2013) 56 Cal.4th 766, 773; accord, In re M.R. (2017)
7 Cal.App.5th 886, 896 [“‘[a]s long as there is one unassailable
jurisdictional finding, it is immaterial that another might be
inappropriate’”]; In re Briana V. (2015) 236 Cal.App.4th 297, 309
[“[W]e need not address jurisdictional findings involving one
parent where there are unchallenged findings involving the other
parent.”].)
       An appeal is not justiciable where “no effective relief could
be granted . . . , as jurisdiction would be established regardless of
the appellate court’s conclusions with respect to any such
[challenged] jurisdictional grounds.” (In re Madison S. (2017)
15 Cal.App.5th 308, 329; accord, In re I.A. (2011) 201 Cal.App.4th
1484, 1490 [“An important requirement for justiciability is the
availability of ‘effective’ relief—that is, the prospect of a remedy
that can have a practical, tangible impact on the parties’ conduct
or legal status.”].) As acknowledged by Mother, the juvenile court




                                 7
“may base jurisdiction on the actions of one or both parents.” (In
re H.R. (2016) 245 Cal.App.4th 1277, 1285; accord, In re
Briana V., supra, 236 Cal.App.4th at p. 308 [“‘[A] jurisdictional
finding good against one parent is good against both. More
accurately, the minor is a dependent if the actions of either
parent bring [the minor] within one of the statutory definitions of
a dependent.’”].)
       Nevertheless, “[c]ourts may exercise their ‘discretion and
reach the merits of a challenge to any jurisdictional finding when
the finding (1) serves as the basis for dispositional orders that are
also challenged on appeal [citation]; (2) could be prejudicial to the
appellant or could potentially impact the current or future
dependency proceedings [citations]; or (3) “could have other
consequences for [the appellant], beyond jurisdiction” [citation].’”
(In re D.P. (2015) 237 Cal.App.4th 911, 917, quoting In re
Drake M. (2012) 211 Cal.App.4th 754, 762-763 (Drake M.);
accord, In re Madison S., supra, 15 Cal.App.5th at p. 329; In re
J.C. (2014) 233 Cal.App.4th 1, 4.)
       Here, even if we were to reverse the findings against
Mother as to the allegations in counts a-1 and b-1, the juvenile
court would have jurisdiction over E.T. based on the sustained
jurisdiction findings as to Father, which are not challenged on
appeal. (In re I.J., supra, 56 Cal.4th at p. 773; In re M.R., supra,
7 Cal.App.5th at p. 896; In re Madison S., supra, 15 Cal.App.5th
at pp. 328-329.) In her appellate briefing, Mother does not
challenge the disposition order or argue this court can still order
effective relief other than by removing her status as an offending
parent. Moreover, the parents’ domestic violence and Mother’s
failure to protect E.T. can be considered in a future dependency
court proceeding regardless of the juvenile court’s jurisdiction




                                 8
findings in this case, and any future dependency case would need
to be based on conditions existing at that time. (See In re
Madison S., at p. 330 [“[T]he substance of the spanking allegation
would almost certainly be available in any future dependency or
family court proceeding, regardless of any determination on our
part as to whether it formed an independent basis for juvenile
court jurisdiction.”]; In re I.A., supra, 201 Cal.App.4th at
pp. 1494-1495 [“Father . . . fails to suggest any way in which this
[jurisdiction] finding actually could affect a future dependency or
family law proceeding, and we fail to find one on our own. In any
future dependency proceeding, a finding of jurisdiction must be
based on current conditions.”].)
       The cases relied on by Mother are distinguishable because
in each case the appealing parent challenged the disposition
order, and the courts concluded the parents could suffer prejudice
if the appeal were dismissed. (See In re Christopher M. (2014)
228 Cal.App.4th 1310, 1317 [“Because jurisdictional findings
based on father’s conduct could reasonably have consequences to
consideration of father for placement under [Welfare and
Institutions Code] section 361.2, subdivision (a), we exercise our
discretion to consider father’s challenge to those jurisdictional
findings.”]; In re Quintin H. (2014) 230 Cal.App.4th 608, 610, 613
[court exercised discretion to consider father’s challenge to
juvenile court’s removal of children from his custody based on a
more than 20-year-old sexual abuse conviction, and outcome
could “result in far-reaching consequences with respect to these
and future dependency proceedings”]; Drake M., supra,
211 Cal.App.4th at pp. 763, 769-771 [court considered father’s
appeal where father challenged disposition order requiring him to
submit to drug testing and participate in drug counseling and




                                9
parenting classes based on his medical marijuana use in the
absence of evidence of substance abuse].) Here, Mother does not
challenge the disposition order or point to any specific prejudice
she would suffer from dismissal of her appeal.
      We dismiss Mother’s appeal as nonjusticiable.2

                           DISPOSITION

      The appeal is dismissed.



                                           FEUER, J.
We concur:



             PERLUSS, P. J.



             DILLON, J.*




2     Because Mother’s appeal is nonjusticiable, we do not reach
whether the juvenile court violated Mother’s statutory and due
process rights by denying her request to testify at the jurisdiction
and disposition hearing and whether substantial evidence
supported the juvenile court’s jurisdiction findings.
*     Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                 10